Citation Nr: 1029504	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Of record are two audiological examinations conducted by a non-VA 
provider, dated in April 2000 and June 2003.  Under the ruling in 
Kelly v. Brown, 7 Vet. App. 471 (1995), VA adjudicators including 
the Board may not rely upon their own interpretation of these 
clinical test results to apply them to the provisions of 
38 C.F.R. § 3.385.  The matter will be addressed upon remand. 

Further, the Veteran is arguing in part that he was forced to 
retire due to hearing loss.  Although the Veteran was afforded a 
VA medical examination, the examiner did not comply with the 
ruling in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Regarding the increased rating for the Veteran's left ear hearing 
loss, the mere passage of time, alone, is not sufficient to 
trigger a remand for another examination. See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has 
claimed that his conditioned has worsened since the time of his 
last VA exam. The Veteran is competent to report a worsening of 
symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding 
that, in general, for the need for a VA examination to arise, a 
claimant would only need submit his competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the last 
evaluation.). 

The Veteran has indicated a worsening of his symptoms.  The VA's 
duty to assist requires a "thorough and contemporaneous" medical 
examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the passage 
of time since the last examination in January 2005, and because 
the Veteran is competent to report such a worsening of the 
service-connected disorder, a new examination is in order to 
determine the severity of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for hearing loss that 
is not evidenced by the current record.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  

2.	The RO/AMC shall schedule the Veteran 
for a VA audiological examination. The 
following considerations will govern the 
examination:

a.	 The claims file must be reviewed 
by an appropriate physician, who 
must acknowledge receipt and review 
of the claims folder and a copy of 
this remand in any report generated 
as a result of this remand.

b.	The audiological examiner will 
cause the April 2000 and June 2003 
audiological examination reports of 
clinical testing conducted by Drs. 
Devine, Burroughs, and Associates 
to be interpreted in a format which 
may be reviewed in accordance with 
the rating criteria at 38 C.F.R. 
§ 3.385



c.	The examiner shall report the 
current audiometric findings for 
the right and left ears.  In 
accordance with Martinak, the 
examiner must also discuss the 
functional effects of the Veteran's 
bilateral hearing loss on his daily 
activities.

d.	With consideration of the newly-
interpreted reports from Drs. 
Devine and Burroughs, the examiner 
shall opine on whether the 
Veteran's right ear hearing loss is 
causally related to his active 
military service.

e.	Any opinion an examiner provides 
must be accompanied by an 
explanation of the rationale.

f.	If an opinion cannot be made 
without resort to speculation, each 
examiner must state so and clearly 
indicate whether this conclusion 
was based on full consideration of 
all the assembled data and 
evidence, and explain the basis for 
why an opinion would be 
speculative.

3.	The RO/AMC must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655.  In the event that 
the Veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.	The RO/AMC will readjudicate the issues 
of service connection for right ear 
hearing loss and an increased rating for 
left ear hearing loss.  The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed.  In the event that the 
examination report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).

5.	If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided with an appropriate 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


